Citation Nr: 1013093	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  06-37 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for left ear hearing 
loss, currently evaluated as 0 percent disabling. 

2.  Entitlement to an increased rating for hemorrhoids, 
status post hemorrhoidectomy, currently evaluated as 0 
percent disabling. 

3.  Entitlement to service connection for hyperlipidemia.

4.  Entitlement to service connection for disability 
manifested by a heart murmur, to include as secondary to the 
Veteran's service-connected hypertension.

5.  Entitlement to service connection for coronary artery 
disease (CAD), to include as secondary to the Veteran's 
service-connected hypertension.

6.  Entitlement to service connection for eye disability, 
claimed as preglaucoma.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had 20 years of active duty service ending in 
retirement in June 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
March 2006.  A statement of the case was issued in August 
2006, and a substantive appeal was received in November 
2006.  The Veteran appeared at a January 2010 Board 
videoconference hearing.  A transcript is of record.    

Additional evidence with written preliminary RO review were 
received at the January 2010 Board videoconference hearing.  
Additional waiver was provided by testimony at the 
aforementioned hearing. 

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for right ear hearing loss been raised by the 
record (specifically in a September 2009 statement from the 
Veteran's representative), but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

The issues of entitlement to service connection for heart 
murmur, to include as secondary to the Veteran's service-
connected hypertension; CAD, to include as secondary to the 
Veteran's service-connected hypertension; and eye 
disability, claimed as preglaucoma, are addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's service-connected left ear hearing loss 
has been productive of Level I hearing acuity.  

2.  The Veteran's service-connected hemorrhoids, status post 
hemorrhoidectomy, are moderate and reducible.  

3.  Hyperlipidemia is not a chronic disability for which VA 
disability benefits may be awarded.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 0 percent for the Veteran's service-connected 
left ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.85, and Diagnostic Code 6100 (2009).

2.  The criteria for entitlement to a disability evaluation 
in excess of 0 percent for the Veteran's service-connected 
hemorrhoids, status post hemorrhoidectomy, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.7, 4.114 and Code 7336 (2009).

3.  Hyperlipidemia is not a disease, disability, or injury 
for which applicable law permits compensation or service 
connection.  38 U.S.C.A. §§ 101(16), 105(a), 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009); Sabonis v. Brown, 6 
Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in May 2006.  The RO provided the appellant 
with additional notice in July 2009, subsequent to the 
February 2006 adjudication.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.

While the July 2009 notice was not provided prior to the 
February 2006 adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  
The claim was subsequently readjudicated in an August 2009 
supplemental statement of the case, following the provision 
of notice in July 2009.  The Veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claims, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In 
any event, the Veteran has not demonstrated any prejudice 
with regard to the content of the notice.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that 
an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006).  

The United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code 
that contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life, the notice 
letter must provide at least general notice of that 
requirement.
The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  
Reviewing the May 2006 and July 2009 correspondences in 
light of the Federal Circuit's decision, the Board finds 
that the Veteran has received 38 U.S.C.A. § 5103(a)-
compliant notice as to his increased rating claims.

Duty to Assist

With regard to the issues addressed on the merits in the 
following decision, the Board finds that VA's duty to assist 
the Veteran have been me.  In this regard, VA has obtained 
service, VA and Army treatment records; assisted the Veteran 
in obtaining evidence; afforded the Veteran VA examinations 
in January 2006 and June 2009; and afforded the Veteran the 
opportunity to give testimony at a Board videoconference 
hearing in January 2010.  Although the Veteran was not 
provided a VA examination specifically for hyperlipidemia, a 
medical examination is not necessary to decide the claim.  
As will be explained below, hyperlipidemia is not recognized 
as a disability for VA benefits purposes.  Overall, all 
known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims 
file; and the Veteran and his representative have not 
contended otherwise.  



Increased Ratings

The present appeal involves the Veteran's claims that the 
severity of his service-connected left ear hearing loss and 
hemorrhoids warrant higher disability ratings.  Disability 
evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.   

I.  Left Ear

At the January 2010 Board videoconference hearing, the 
Veteran reported wearing a hearing aid in his left ear.  He 
testified that he has been told that he talked too loud.  He 
reported being able to hear, but said he sometimes 
misinterpreted what he heard.  

The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

For purposes of this case, the Board notes that since 
impaired hearing is service-connected in only one ear, the 
non-service-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I.  See 38 C.F.R. 
§ 4.85(f).  Thus, level I is assigned to the right ear.    

Table VIA is used when the examiner certifies that the use 
of speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity 
levels designated from I for essentially normal acuity, 
through XI for profound deafness.  38 C.F.R. § 4.85, Tables 
VI, VII.

A zero percent evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in 
the poorer ear is II to IV; or where there is level III 
hearing in both ears. 38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100.

Pertinent case law provides that the assignment of 
disability ratings for hearing impairment are to be derived 
by the mechanical application of the Ratings Schedule to the 
numeric designations assigned after audiometry evaluations 
are rendered. Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

The Veteran was afforded a VA audiological examination in 
January 2006.  On the authorized audiological evaluation in 
January 2006, puretone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
LEFT
25
25
50
80

Speech audiometry revealed speech recognition ability of 92 
percent in the left ear.  After interviewing and examining 
the Veteran, the VA audiologist diagnosed bilateral hearing 
loss and observed that the Veteran had a sensorineural 
hearing problem.  
 
Here, the puretone threshold average was 45 in the level in 
the left ear.  With a 92 percent speech discrimination, this 
translates to a Roman numeral designation if I for the left 
ear.  See 38 C.F.R. § 4.85, Table VI.  When applying Table 
VI, Diagnostic Code 6100, level I assigned for the right ear 
and level I for the left ear equates to a noncompensable 
evaluation.

When the Veteran was afforded another VA audiological 
examination in June 2009, his chief complaint included 
talking too loud.  He reported that the situation that 
caused him the greatest difficulty was conversation.

On the authorized audiological evaluation in June 2009, 
puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
20
20
55
80

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  After interviewing and examining 
the Veteran, the examiner diagnosed normal to severe 
sensorineural hearing loss and noted that there were no 
effects on the Veteran's usual daily activities.

The Board notes that with an average puretone hearing loss 
in the left ear of 44 decibels when rounded up, along with a 
96 percent speech discrimination, this translates to a Roman 
numeral designation of I for the left ear.  See 38 C.F.R. 
§ 4.85, Table VI.  When applying Table VII, Diagnostic Code 
6100, level I assigned for the right ear and level I for the 
left ear, this equates to a zero percent disability 
evaluation.

In the instant case, Table VIA is not for application 
because neither audiological evaluation showed that the 
Veteran's puretone threshold was 55 decibels or more at each 
of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz).  While puretone thresholds were less than 30 
decibels at 1000 Hertz during both audiological 
examinations, puretone thresholds were not 70 decibels or 
more at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a).

Applying the audiological test results, the Board is 
compelled to conclude that the preponderance of the evidence 
is against entitlement to an increased rating.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b).



II.  Hemorrhoids

The Veteran's service-connected hemorrhoids has been rated 
by the RO under the provisions of Diagnostic Code 7336.  
Under this regulatory provision, a noncompensable rating is 
warranted for mild or moderate hemorrhoids.  A 10 percent 
rating is warranted for large or thrombotic, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences.  A maximum rating of 20 percent is warranted 
for hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic 
Code 7336. 

A December 2005 VA treatment record shows that the Veteran 
complained of painful hemorrhoids.  The Veteran reported 
that he liked Reguloid instead of Metamucil and dulcolax, 
which he said did not work.  The assessment was hemorrhoids.  

When the Veteran was afforded a VA examination in January 
2006, he reported frequent hemorrhoids.  At the time, his 
treatment consisted of Metamucil and Proctosol-HC 
(hydrocortisone) 30 mg.  It was noted that the functional 
impairment was rectal inflammation.  Upon physical 
examination, it was noted that there was no evidence of 
fissures, bleeding, and frequent recurrence with excessive 
redundant tissues.  However, thrombosis was present.  The VA 
examiner observed that internal hemorrhoids were present on 
rectal examination, which were reducible.  

A November 2006 treatment record from Brooke Army Medical 
Center shows that hemorrhoids were suspected but that an 
anoscopy was unimpressive.  

A January 2007 treatment record from Brooke Army Medical 
Center shows that the Veteran had occasional blood in paper 
after bowel movement, but otherwise had not noticed 
significant bleeding.  At the time, he was asymptomatic with 
normal daily bowel movements.    

The Veteran was afforded another VA examination in June 
2009.  At the time, the Veteran reported that the 
hemorrhoids interfered with his home life.  He reported that 
he treated his hemorrhoids with Metamucil and stool 
softeners on a daily basis to avoid constipation.  He 
reported no discomfort whenever he took his medication.  
Whenever he missed a day taking either Metamucil or the 
stool softener, he experienced rectal pain and observed 
blood-tinged toilet paper once a week.  Upon physical 
examination, it was observed that there were no signs of 
fissures or anemia, and no evidence of bleeding.  It was 
further observed that the Veteran's hemorrhoids were 
reducible and were not thrombosed.  

Overall, a higher rating is not warranted.  After 
interviewing and examining the Veteran in June 2009, the VA 
examiner reported that the Veteran was symptomatic of 
recurrent hemorrhoids that were moderate in severity.  
Although the June 2009 VA examiner diagnosed recurrent 
hemorrhoids, he reported that the Veteran's hemorrhoids were 
reducible.  While the January 2006 VA examination report 
provides that thrombosis was present at that time, there was 
no evidence that the hemorrhoids were thrombotic with 
excessive redundant tissue.  Moreover, they were not 
described as large.

Furthermore, while the January 2006 VA examination report 
provides that the Veteran's hemorrhoids did not cause 
significant anemia, there was no evidence of persistent 
bleeding to warrant the maximum rating of 40 percent.  A 
January 2007 treatment record from Brooke Army Medical 
Center showed that the Veteran bled occasionally and had not 
noticed significant bleeding.  Further, in a June 2009 VA 
examination report, the Veteran bled once a week.

Staged ratings are not of application since the Veteran's 
hemorrhoids are adequately contemplated by the 0 percent 
rating.  Should the severity of the hemorrhoids increase in 
the future, the Veteran may always file a claim for an 
increased rating.  

Extraschedular Rating

In general, the schedular disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such 
schedular criteria was discussed in great detail above.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized 
to refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the 
Board must address referral under 38 C.F.R. §3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is 
warranted.  Either the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe 
the Veteran's disability level and symptomatology.  Id. at 
115.  If the schedular rating criteria do reasonably 
describe the Veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely with the criteria found in the relevant Diagnostic 
Codes for the disabilities at issue.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disability.  Moreover, a June 2009 VA examination 
report reveals that the Veteran's hemorrhoids did not 
interfere with the Veteran's job.  At the time of the June 
2009 VA audiological examination, the Veteran reported 
working on docks for the post office.  Regarding the 
Veteran's hearing loss, the Veteran reported at the time of 
the January 2006 VA examination that his left ear hearing 
loss did not result in any time lost from work.  At the 
January 2010 Board videoconference hearing, the Veteran 
reported still working at the dock.  For these reasons, 
referral for extraschedular consideration is not warranted.

Service Connection

The other issue before the Board involves a claim of 
entitlement to service connection for hyperlipidemia.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology 
after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service treatment records are silent for any complaints of, 
treatments for, or diagnosis of hyperlipidemia.  There were 
no indications on reports of medical examination from 
October 1981 to March 1993, and on a report of medical 
history from March 1993 that the Veteran had hyperlipidemia.  

VA treatment records show that the Veteran had 
hyperlipidemia since November 2003.  While not determinative 
by itself, it is significant that there is no evidence of 
hearing loss for approximately 10 years after service.  This 
lengthy period without complaint or treatment after service 
also suggests that there has not been a continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).
    
Also, the Veteran had submitted claims for other VA benefits 
based on other disabilities in July 1994, June 1997, and 
March 2002.  It was not until November 2005 when the 
Veteran's claim for hyperlipidemia was received.  This 
suggests that the Veteran did not believe he had 
hyperlipidemia related to his service until many years after 
service as the Board believes it reasonable to assume that 
the Veteran would have included a hyperlipidemia claim with 
his other earlier claims.  In sum, there is no supporting 
evidence to suggest any continuity of hyperlipidemia from 
service to show a nexus to service.   

As noted previously, the Veteran was not afforded a VA 
examination for hyperlipidemia.  Hyperlipidemia is not 
recognized as a disability for VA benefits purposes.  See 38 
U.S.C.A. §§ 101(16), 105(a), 1110, 1131; 38 C.F.R. § 
3.303(c); see also 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) 
(Diagnoses of hyperlipidemia, elevated triglycerides, and 
elevated cholesterol are actually laboratory results and are 
not, in and of themselves, disabilities).  The term 
"disability" as used for VA purposes refers to impairment of 
earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The Court has also interpreted the requirement of 
current disability thus: "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 
38 U.S.C. § 1110.  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, an 
award of service connection for hyperlipidemia is not 
justified.


ORDER

Entitlement to an increased rating for left ear hearing 
loss, currently evaluated as 0 percent disabling is not 
warranted.  Entitlement to an increased rating for 
hemorrhoids, status post hemorrhoidectomy, currently 
evaluated as 0 percent disabling is not warranted.  
Entitlement to service connection for hyperlipidemia is not 
warranted.  To this extent, the appeal is denied.


REMAND

It appears that the claims of service connection for 
coronary artery disease and heart murmur were denied for 
lack of current diagnoses.  However, medical records 
received from Brooke Army Medical Center dated in late 2009 
include references to coronary arteriosclerosis as the 
reason for the appointment.  It appears that specialized 
testing was accomplished, but the Board is unable to find 
that there was a clear indication as to whether the Veteran 
has coronary artery disease or not.  Clarification as to the 
medical conclusion drawn from the testings is necessary to 
allow for informed appellate review.  As it is reasonably 
possible that such testing might be relevant as to the 
question of a murmur, the Board believes that issue should 
be deferred as well, pending further medical development.   

Additionally, the December 2005 VA examination for the 
Veteran's eyes does not appear to be adequate as the 
examiner did not render a nexus opinion.

Since the appeal is being remanded for other reasons 
outlined above, it is appropriate to also direct that the RO 
furnish proper notice regarding establishing service 
connection on a secondary basis.  While the Board 
acknowledges the December 2008 VCAA notice specifically for 
entitlement to service connection for CAD, to include as 
secondary to the Veteran's service-connected hypertension, 
similar notice was not provide to the Veteran regarding his 
claim of entitlement to service connection for heart murmur, 
to include as secondary to the Veteran's service-connected 
hypertension.
Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the Veteran 
notice regarding his claim of 
entitlement to service connection for 
disability manifested by a heart murmur, 
to include as secondary to the Veteran's 
service-connected hypertension, as to 
the information or evidence needed to 
establish service connection on a 
secondary basis.  

2.  The Veteran should be scheduled for 
a VA heart examination to ascertain the 
nature of the claimed coronary artery 
disease and heart murmur, and to obtain 
an opinion as to any relationship to the 
already service-connected hypertension.  
.  It is imperative that the claims file 
be made available to the examiner for 
review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the Veteran, the examiner 
should clearly indicate whether a 
medical diagnosis of coronary artery 
disease is warranted.  The examiner 
should also clearly indicate whether a 
medical diagnosis of heart disability 
manifested by a heart murmur is 
warranted.  If a heart murmur is 
present, but is not indicative of a 
heart disability, the examiner should 
explain.   

If coronary artery disease is diagnosed, 
the examiner should respond to the 
following:

     a)  is it at least as likely as not 
(a 50% or higher degree of probability) 
that the coronary artery disease is 
proximately due to the service-connected 
hypertension?

     b)  is it at least as likely as not 
(a 50% or higher degree of probability) 
that the coronary artery disease has 
been aggravated by the service-connected 
hypertension?

If a heart disability manifested by a 
heart murmur is diagnosed, the examiner 
should respond to the following:

     a)  is it at least as likely as not 
(a 50% or higher degree of probability) 
that the disability manifested by a 
heart murmur is proximately due to the 
service-connected hypertension?

     b)  is it at least as likely as not 
(a 50% or higher degree of probability) 
that the disability manifested by a 
heart murmur has been aggravated by the 
service-connected hypertension?

A rationale for all opinions is 
requested with discussion, as 
appropriate, of pertinent examination 
and any special test findings. . 

3.  The Veteran should also be afforded 
an appropriate VA ophthalmology 
examination to determine the nature, 
extent and etiology of any current eye 
disability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  Any medically 
indicated special tests should be 
accomplished.  After reviewing the 
claims file and examining the Veteran, 
the examiner should respond to the 
following:

Is it at least as likely as not (a 50% 
or higher degree of probability) that 
any current eye disability is causally 
related to service?

The examiner should offer a rationale 
for any opinion expressed.

4.  After completion of the above and 
any additional development which the RO 
may deem necessary, the RO should then 
review the expanded record and 
readjudicate the issues of entitlement 
to service connection for disability 
manifested by a heart murmur, to include 
as secondary to the Veteran's service-
connected hypertension; for CAD, to 
include as secondary to the Veteran's 
service-connected hypertension; and for 
eye disability, claimed as preglaucoma.  
The RO should issue an appropriate 
supplemental statement of the case, and 
give the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


